Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6665380 (Cree et al.) in view of US 2012/0281058 (Laney et al.) in view of US 2017/0251100 (Keiser et al.) in view of US 2006/0223502 (Doulton).
As to claim 1,Cree teaches a system (100, fig 1) for facilitating incoming and outgoing electronic messages (see column 3, line 65-column 4, line 2), the system comprising: 
a database including a plurality of user records (222, fig 2B); wherein the user records (228, fig 2C) include a plurality of user profiles and a plurality of inmate profiles, wherein each of the user profiles includes a user ID (name), a mobile ID (telephone number of cellular telephone) associated with a mobile device, and at least one inmate account number (inmate account number), wherein each of the inmate profiles includes an inmate user ID (name of inmate), and at least one user account number (account number) (see column 4, line 8, column 5, lines 50-52, column 6, lines 9-11 and lines 61-63); and 
an application server (200, fig 2A) including a processor programmed to: receive a message from a first user and send the message to a second user (see column 7, line 59-column 8, line 67); 

What is lacking from Cree is wherein each of the user profiles includes a carrier, wherein each of the inmate profiles includes a carrier. 
In analogous art, Laney teaches an inmate communication system storing inmate and visitor data (see Laney, paragraph 50) and storing for a given user account information including the carrier being used (see Laney, paragraph 58).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to have access to further context on the users of the messaging system which may be useful in routing, locating and billing procedures.
What is further lacking from Cree is wherein each of the inmate profiles includes a current account balance. 
In analogous art, Keiser teaches an inmate communication system storing for an inmate account balance information (see Keiser, paragraph 40).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to know whether the inmate is delinquent on their payments.
What is further lacking from Cree is determine whether the message includes a predetermined amount of characters; break the message into a plurality of messages if the message includes the predetermined amount of characters; receive the plurality of messages; and send the plurality of messages to the second user.
In analogous art, Doulton teaches a messaging system receiving an SMS message, determining that it is longer than a character limit, breaking the SMS message up into multiple SMS messages, and sending those messages to the intended recipient (see Doulton, paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this teaching of Doulton into Cree so as to facilitate the use of SMS messaging even in the even that a single SMS message could not fit the original message.
As to claim 11, the system cited in the rejection of claim 1 above performs all of the steps recited in claim 11.
As to claim 21, the system cited in the rejection of claim 1 above, comprises One or more non-transitory computer-readable storage media, having computer executable instructions embodied thereon, where when executed by at least one processor (see Cree, column 4, line 40-column 5, line 12), the computer-executable instructions cause the processor to performs the steps recited in claim 21.
As to claims 2 and 12, Cree in view of Doulton’s cited teaching further teach wherein the message is one of a SMS message and RCS message (see Doulton, paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this teaching of Doulton into Cree so as to facilitate the use of SMS messaging even in the even that a single SMS message could not fit the original message.
As to claims 3 and 13, Cree in view of Doulton’s cited teaching further teach wherein the plurality of messages comprises a plurality of SMS messages (see Doulton, paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this teaching of Doulton into Cree so as to facilitate the use of SMS messaging even in the even that a single SMS message could not fit the original message.
As to claims 7 and 17, Cree in view of Laney and Keiser and Doulton further teach wherein the application server determines whether the RCS message includes a predetermined amount of characters and breaks the RCS message into a plurality of RCS messages if the RCS message includes the predetermined amount of characters (claims 2 and 12 establish RCS messaging as an alternative to SMS.  Cree in view of Laney and Keiser and Doulton teach the limitations pertaining to the SMS alternative).
As to claims 8 and 18, Cree in view of Laney and Keiser and Doulton further teach wherein the application server holds onto the RCS message if a predetermined amount of RCS messages to be sent in a predetermined amount of time has been exceeded (claims 2 and 12 establish RCS messaging as an alternative to SMS.  Cree in view of Laney and Keiser and Doulton teach the limitations pertaining to the SMS alternative).
As to claims 9 and 19, Cree in view of Laney and Keiser and Doulton further teach wherein the application server pairs the RCS message with the inmate account number (claims 2 and 12 establish RCS messaging as an alternative to SMS.  Cree in view of Laney and Keiser and Doulton teach the limitations pertaining to the SMS alternative).
As to claims 10 and 20, Doulton further teaches wherein the application server is further configured to send the plurality of messages to a 3rd party server for conversion (see paragraphs 58 and 79).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this teaching of Doulton into Cree so as to reduce the processing burden on the user’s home network.
Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6665380 (Cree et al.) in view of US 2012/0281058 (Laney et al.) in view of US 2017/0251100 (Keiser et al.) in view of US 2006/0223502 (Doulton), as applied to claims 1 and 11 above, and further in view of US 2014/0106795 (Blades).
As to claims 4 and 14, what is further lacking form Cree is wherein the application server converts the plurality of SMS messages into a plurality of MMS messages.
In analogous art, Blades teaches converting an SMS message into an image and putting that image into an MMS message for delivery to a user (see Blades, paragraph 26).  In combination with Cree and Doulton this would convert the plurality of SMS message to MMS messages.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this teaching of Blades into Cree so as to utilize the advanced multimedia capabilities of MMS messaging.
As to claims 5 and 15, Cree in view of Blades’s cited teaching further teach wherein the plurality of MMS messages includes an image of the plurality of SMS messages (see Blades, paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply this teaching of Blades into Cree so as to utilize the advanced multimedia capabilities of MMS messaging.
Allowable Subject Matter
Claims 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641